WOODWARD, J.
The complaint clearly is an action to recover on the common-law liability of an innkeeper to one who has been refused the privileges of a guest. The learned Special Term evidently treated it as an action for a penalty under the civil rights act (chapter 1042, p. 974, Laws 1895), and disposed of it on the authority of Lewis v. Hitchcock (D. C.) 10 Fed. 4. The common-law liability of an innkeeper, under the circumstances disclosed by this complaint, is fully recognized in Grinnell v. Cook, 3 Hill, 485, 38 Am. Dec. 663, and the subject is treated at length in People v. King, 110 N. Y. 418 et seq., 18 N. E. 245, 1 L. R. A. 293, 6 Am. St. Rep. 389.
*435I advise that the interlocutory judgment be reversed, with costs, and that the defendant be allowed 20 days in which to answer. All concur; HOOKER, J., not voting.